Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 7, 2020

                                     No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
 Douglas Givens, Deceased, Beverly Brown, Johnny Scott Brown, Andrew Brown, Individually
and as Representatives of the Estate of Johnnie Lee Brown, Shannon Brown, and Wesley Brown,
                                           Appellants

                                               v.

    SALATIEL POLANCO d/b/a D&C Trucking, Highway Barricades and Services, LLC,
      Anderson Columbia Co., Inc., Flasher Equipment Co., and D.I.J. Construction, Inc.,
                                         Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-03-31056-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due January 15, 2020. The appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to February 14, 2020.
On February 6, 2020, the appellee filed a motion requesting an additional extension of time to
file the brief until March 16, 2020, for a total extension of sixty days. After consideration, we
GRANT the motion and ORDER appellee to file its brief by March 16, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court